     Case 2:21-cv-01213-RFB-EJY Document 9 Filed 08/02/21 Page 1 of 6




 1   THOMAS E. WINNER
     Nevada Bar No. 5168
 2   LARA L. MILLER
     Nevada Bar No. 12618
 3   WINNER BOOZE & ZARCONE
     1117 South Rancho Drive
 4   Las Vegas, Nevada 89102
     Phone (702) 243-7000
 5   Facsimile (702) 243-7059
     twinner@winnerfirm.com
 6   lmiller@winnerfirm.com

 7   Attorneys for Defendant
     Geico Advantage Insurance Company
 8

 9                                 UNITED STATES DISTRICT COURT

10                                        DISTRICT OF NEVADA

11
     JONGEUN JOHNSON,                                    CASE NO.: 2:21-cv-01213-RFB-EJY
12                                                       DEPT. NO.:
              Plaintiff,
13   vs.
                                                         STIPULATED DISCOVERY PLAN AND
14   GEICO ADVANTAGE INSURANCE                           SCHEDULING ORDER
     COMPANY, a foreign company; and ROE
15   CORPORATIONS I through X, inclusive,

16            Defendants.

17
              Defendant, GEICO ADVANTAGE INSURANCE COMPANY, (hereinafter “GEICO”),
18
     by and through its counsel, the law offices of WINNER, BOOZE & ZARCONE LTD, and
19
     Plaintiff, JONGEUN JOHNSON, by and through her counsel of record, ALDRICH LAW FIRM,
20
     hereby submit the following Stipulated Discovery Plan and Scheduling Order pursuant to L.R
21
     26-1(d) and Fed. R. Civ. P. 26(f).
22
                                          PROPOSED SCHEDULE
23

24         1. Meeting: Pursuant to Fed. R. Civ. P. 26(f), a telephonic meeting was held on July 30,
25                2021, and was attended by Lara L. Miller of Winner, Booze & Zarcone for Defendant
26                and Catherine Hernandez of Aldrich Law Firm for Plaintiff.
27         2. Initial Disclosures: The parties agreed that no changes to the form, content or timing of
28
                                                 Page 1 of 6
     Case 2:21-cv-01213-RFB-EJY Document 9 Filed 08/02/21 Page 2 of 6




 1           the disclosures under FRCP 26(a) are necessary. As such, initial disclosures will be

 2           served by both parties on or before August 13, 2021. Based upon counsels’ review of

 3           the evidence in this case, the parties now propose the following discovery plan:

 4           3. Areas of Discovery: (a) the allegations in Plaintiff’s Complaint and (b)

 5           Defendant’s defenses.

 6           4. Discovery Plan: The Parties propose the following discovery plan:

 7              A. Discovery Cut-off Date(s): The parties agreed to ADR and will be scheduling

 8                  early evaluation with a private neutral before the end of the year after

 9                  undertaking some limited discovery. As such, the parties agreed to modify the

10                  traditional discovery model of 180 days allowed under Local Rule 26-1(b)(1)

11                  and extending the discovery cut-off by ninety (90) days, which accommodates

12                  scheduling the above-mentioned. This discovery plan allows for an early

13                  evaluation by a neutral and still affords the parties time in discovery should

14                  the case not resolve. Under this plan, all discovery must be completed by no

15                  later than April 4, 2022.

16              A. Amending Pleadings or Adding Parties: Unless otherwise stated herein or

17                  ordered by the Court, the date for filing motions to amend the pleadings or to

18                  add parties shall not be later than ninety (90) days prior to the discovery cut-

19                  off date. Therefore, any such motion shall be filed not later than January 4,

20                  2022.

21              B. Disclosure of Expert Witnesses: In accordance with Fed. R. Civ. P. 26(a)(2)

22                  and L.R. 26-1(3), disclosures identifying experts shall be made sixty (60) days

23                  prior to discovery cut-off date. Therefore, such disclosures shall be made not
                                            2022
24                  later than February 3, 2021. Disclosures identifying rebuttal experts shall be

25                  made thirty (30) days after the initial disclosure of experts. Therefore, such
                                                                      2022
26                  disclosures shall be made not later than March 7, 2021.

27              C. Dispositive Motions: Dispositive motions must be filed within thirty (30) days

28
                                             Page 2 of 6
     Case 2:21-cv-01213-RFB-EJY Document 9 Filed 08/02/21 Page 3 of 6




 1                   after the close of discovery. Therefore, such motions shall be filed not later
                                  2022
 2                   than May 4, 2021.

 3               D. Pre-Trial Order: The parties will prepare a Joint Pre-Trial Order on or before
                             2022
 4                  June 3, 2021, which is not more than thirty (30) days after the date set for

 5                   filing dispositive motions in the case. This deadline will be suspended if

 6                   dispositive motions are timely filed until thirty (30) days after the decision of

 7                   the dispositive motions or until further order of the Court. The disclosure

 8                   required by Fed. R. Civ. P. 26(a)(3) and objections thereto, shall be made in

 9                   the pre-trial order.

10               E. Pre-Trial Disclosures: L.R. 26-1(6) requires that pre-trial disclosures, pursuant

11                   to Fed. R. Civ. P. 26(a)(3), and any objections thereto shall be included in the

12                   Pre-Trial Order. However, the parties wish to deviate from that rule to permit

13                   a reasonable opportunity to evaluate a party’s pre-trial disclosures and make

14                   well-reasoned objections thereto. The parties do not feel they can adequately

15                   do so under the modified schedule of L.R. 26-1(6). Therefore, the parties

16                   propose following the schedule in Fed. R. Civ. P. 26(a)(3)(B) which requires

17                   the parties make pre-trial disclosures not later than thirty (30) days before trial

18                   and submit any objections thereto not later than fourteen (14) days before

19                   trial.

20               F. Court Conference: If the Court has questions regarding the dates proposed by

21                   the parties, the parties request a conference with the Court before entry of the

22                   Scheduling Order. If the Court does not have questions, the parties do not

23                   request a conference with the Court.

24        5. Other orders that should be entered by the Court under Rule 26(c) or under Rules

25        16(b) and (c): There may be the need for a confidentiality and protective order if Plaintiff

26        makes a request for the disclosure of trade secrets and/or other confidential and protected

27        information by Defendant GEICO during discovery. Absent the agreement on a

28
                                              Page 3 of 6
     Case 2:21-cv-01213-RFB-EJY Document 9 Filed 08/02/21 Page 4 of 6




 1        confidentiality order by the parties, Defendant may file a motion for protective order

 2        pursuant to Rule 26(c).

 3        6. E-discovery: The parties agree that disclosure and discovery of electronically stored

 4        information should be produced in Portable Document Format (Adobe Acrobat) (“PDF

 5        Format”) to allow for proper and consistent Bates numbering. The PDF documents are

 6        also to be produced in a recognize text Optical Character Recognition (“OCR”) format. If

 7        in good faith a party questions the authenticity of an electronically stored document, or

 8        for other good faith reason, the party may request the PDF format document to be

 9        produced in its native format.

10        7. Clawback Agreement: In the event that any Party (the “Discloser”) produces material

11        or documents without intending to waive a claim of privilege or confidentiality, the

12        Discloser does not waive any claim of privilege or confidentiality if, within a reasonable

13        amount of time after the Discloser actually discovers that such material or documents

14        were produced, the Discloser notifies all other Parties (the “Recipient(s)”) of the

15        inadvertent disclosure of privileged or confidential items, identifying the material or

16        documents produced and stating the privilege or confidentiality provision asserted. Mere

17        failure to diligently screen documents before producing them does not waive a claim of

18        privilege or confidentiality.

19               If the Discloser asserts that it inadvertently produced privileged or confidential

20        items in accordance with this Claw Back Agreement, the Recipient(s) must return the

21        specified material or documents and any copies within ten days of the notification. The

22        Recipient(s) must further permanently destroy any electronic copies of such specified

23        material or documents and affirm in writing to counsel for the Discloser of such

24        destruction.

25               In the event that the Recipient(s) contends the documents are not subject to

26        privilege or confidentiality as asserted by the Discloser in accordance with this Claw

27        Back Agreement, the Recipient(s) may, following the return and destruction described in

28
                                             Page 4 of 6
     Case 2:21-cv-01213-RFB-EJY Document 9 Filed 08/02/21 Page 5 of 6




 1        Paragraph 2 of this Agreement, challenge the privilege claim through a Motion to

 2        Compel or other pleading with the District Court in which the Litigation is currently

 3        pending. The Parties agree that any review of items by the judge shall be an in camera

 4        review.

 5                  Should the Recipient(s) not challenge the Discloser’s claim of privilege or

 6        confidentiality, or should the presiding judge determine that the documents are in fact

 7        subject to privilege or confidentiality, the documents, or information contained therein or

 8        derived therefrom, may not be used in the Litigation or against the Discloser in any future

 9        litigation or arbitration brought by the Recipient(s). Nothing contained within this Claw

10        Back Agreement shall be deemed to waive any objection that any Party may wish to

11        assert under applicable state or federal law.

12                  If the Recipient challenges the privilege or confidentiality of the inadvertently

13        disclosed documents, and prevails on the motion to compel, the Recipient will be entitled

14        to recover reasonable attorney’s fees for bringing the motion, to be determined by the

15        Court.

16        8. Extensions or Modifications of the Discovery Plan and Scheduling Order: In

17        accordance with L.R. 26-4, any stipulation or motion for modification or extension of this

18        discovery plan and scheduling order must be made no later than twenty-one (21) days

19        before the discovery cut-off date. Therefore, such stipulations or motions shall be made

20        not later than March 21, 2022.

21        9. Alternative Dispute Resolution: Pursuant to Local Rule 26-1 (b)(7), the parties certify

22        that they met and conferred about the possibility of using alternative dispute-resolution

23        processes including mediation, arbitration and if applicable, early neutral evaluation.

24        10. Alternative Forms of Case Disposition: Pursuant to Local Rule 26-1 (b)(8), the

25        parties certify that they considered consent to trial by a magistrate judge under 28 U.S.C.

26        § 636(c) and Fed. R. Civ. P. 73 and the use of the Short Trial Program (General Order

27        2013-01).

28
                                               Page 5 of 6
     Case 2:21-cv-01213-RFB-EJY Document 9 Filed 08/02/21 Page 6 of 6




 1          11. Electronic Evidence: Pursuant to Local Rule 26-1 (b)(9), the parties certify that they

 2          agree to provide discovery in an electronic format compatible with the court’s electronic

 3          jury evidence display system at trial.

 4

 5   DATED this_ 2nd      day of August, 2021.          DATED this 2nd      day of August, 2021.

 6   ALDRICH LAW FIRM                                   WINNER, BOOZE & ZARCONE

 7
      /s/ Catherine Hernandez_                          /s/ Lara L. Miller______________
 8   John Aldrich                                       Thomas E. Winner
     Nevada Bar No. 6877                                Nevada Bar No. 5168
 9   Catherine Hernandez                                Lara L. Miller
     Nevada Bar No. 8410                                Nevada Bar No. 12618
10   7866 West Sahara Avenue                            1117 South Rancho Drive
     Las Vegas, Nevada 89117                            Las Vegas, Nevada 89102
11   Attorneys for Plaintiff                            Attorneys for Defendant

12

13
                                                     ORDER
14
     IT IS SO ORDERED this 2nd day of August, 2021.
15

16

17
                                           _______________________________________
18                                         UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27

28
                                                 Page 6 of 6
